Case 1:19-cv-00451-CL   Document 31   Filed 08/16/19   Page 1 of 13
Case 1:19-cv-00451-CL   Document 31   Filed 08/16/19   Page 2 of 13
Case 1:19-cv-00451-CL   Document 31   Filed 08/16/19   Page 3 of 13
Case 1:19-cv-00451-CL   Document 31   Filed 08/16/19   Page 4 of 13




               EXHIBIT A                      1
Case 1:19-cv-00451-CL   Document 31   Filed 08/16/19   Page 5 of 13
Case 1:19-cv-00451-CL   Document 31   Filed 08/16/19   Page 6 of 13
Case 1:19-cv-00451-CL   Document 31   Filed 08/16/19   Page 7 of 13
Case 1:19-cv-00451-CL   Document 31   Filed 08/16/19   Page 8 of 13
Case 1:19-cv-00451-CL   Document 31   Filed 08/16/19   Page 9 of 13
Case 1:19-cv-00451-CL   Document 31   Filed 08/16/19   Page 10 of 13
Case 1:19-cv-00451-CL   Document 31   Filed 08/16/19   Page 11 of 13




                EXHIBIT B
              Case 1:19-cv-00451-CL                Document 31   Filed 08/16/19   Page 12 of 13




                                    The Klamath Tribes
                                                                         December 16, 2018

    Jeff Nettleton
    Klamath Basin Area Office
    U.S. Bureau of Reclamation
    6600 Washburn
    Klamath Falls, OR 97603

RE:      Comments of the Klamath Tribes on Reclamation’s December 12, 2018, Draft
         Proposed Action Chapter of the Biological Assessment

         By E-mail

    Dear Mr. Nettleton:

     The Klamath Tribes (“Tribes”) appreciate this opportunity to provide comments regarding the
draft Part 4 (Proposed Action – “PA”) of the Biological Assessment (“BA”) released by the Bureau
of Reclamation (“Reclamation”) after 5pm on December 12, 2018. The Tribes must register our
disappointment, however, at the extraordinarily short deadline Reclamation has set for the
submission of comments on the draft PA. While we understand that you are operating under an
internally-constrained time frame in light of the President’s Memorandum of October 19, 2018, the
window of barely 96 hours that you have afforded the public to digest the draft PA and submit
comments does not seem well considered to allow for the sort of careful analysis that would enable
meaningful stakeholder participation in the draft PA’s refinement. Nonetheless, the Tribes have
endeavored to meet your deadline, though we may need to supplement these comments further and
will certainly be providing additional comments as Reclamation makes more information available
as it moves to finalize the BA and the Fish and Wildlife Service and National Marine Fisheries
Service work through the preparation of the new joint biological opinion (“BiOp”) for the Klamath
Project (“Project”).

    The Tribes recognize that the draft PA provides significantly more detail than was contained in
the Proposed Action Summary (“Summary”) Reclamation released on November 1, 2018. As it is
cut from the same cloth, however, the draft PA gives rise to the same set of concerns the Tribes
identified in our comment letter of November 30, 2018, which we submitted to you regarding the

501 Chiloquin Blvd. ~ P.O. Box 436 ~ Chiloquin, Oregon
           (541) 783-2219 ~ Fax (541) 783-3706
           Case 1:19-cv-00451-CL         Document 31       Filed 08/16/19    Page 13 of 13

Draft PA Comments
December 16, 2018
Page 2


Summary. Consequently, the Tribes incorporate those comments herein by reference. The Tribes
also incorporate herein by reference the attached spreadsheet, which presents our line-by-line
comments on the draft PA in the format you have requested.

    Ultimately, the Tribes continue to believe that the draft PA does not go far enough to protect the
endangered suckers and their habitat. We believe the minimum lake levels we have identified as
“Conservation Levels” are a necessary component of any legally viable Proposed Action. We look
forward to continuing to work with you and other Klamath Basin stakeholders to ensure that we can
collectively emerge from this reconsultation process with a BiOp that complies with the Endangered
Species Act by providing meaningful protection for the critically endangered C’waam and Koptu,
as well as the SONCC coho salmon, and that provides a pathway for the Project to move to a
genuinely sustainable footing going forward.


                                      Sincerely,

                                      /s/ Donald C. Gentry

                                      Donald C. Gentry, Chairman

   Cc: Brenda Burman, Commission of Reclamation
      Paul Souza, Regional Director, US Fish & Wildlife Service
      Barry Thom, Regional Administrator, National Marine Fisheries Service
      Senator Jeff Merkley
      Senator Ron Wyden

   Enc.
